          Case 2:19-bk-20332-BB                  Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                                       Desc
                                                  Main Document    Page 1 of 37




 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 RON BENDER (SBN 143364)
 LINDSEY L. SMITH (SBN 265401)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Blvd., Suite 1700
 Los Angeles, California 90067
 Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 Email: rb@lnbyb.com, lls@lnbyb.com




      Individual appearing without attorney
      Attorney for: Chapter 11 Debtor in Possession

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-20332-BB

 WEST COAST DISTRIBUTION, INC.,                                               CHAPTER: ïï




                                                                                   NOTICE OF SALE OF ESTATE PROPERTY

                                                              Debtor(s).


 Sale Date: 11/20/2019                                                        Time: 11:00 am

 Location: Courtroom "1539", 255 E. Temple Street, Los Angeles, CA 90012

Type of Sale:           Public         Private               Last date to file objections: November 6, 2019

                                     Substantially all of the Debtors' assets (excluding cash, avoidance causes of action
Description of property to be sold: ___________________________________________________________________
and certain other excluded assets) as set forth in Section 1.1 of the form template asset purchase agreement attached
hereto as Exhibit C ("APA").



                                 The purchase price must be cash to the Debtor's estate in an amount of at least
Terms and conditions of sale: _______________________________________________________________________
$1,250,000, except for bidders previously authorized by the Court to submit credit bids pursuant to section 363(k)
of the Bankruptcy Code. Sale is free and clear of all encumbrances. Se APA for other terms and conditions of the sale



                     See above, and APA
Proposed sale price: _________________________________


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                                    F 6004-2.NOTICE.SALE
       Case 2:19-bk-20332-BB                   Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                                       Desc
                                                Main Document    Page 2 of 37




                              See "Bid Procedures" Order attached hereto as Exhibit A, and Notice of Sale Hearing
Overbid procedure (if any): _________________________________________________________________________
attached hereto as Exhibit B.



If property is to be sold free and clear of liens or other interests, list date, time and location of hearing:

                      Date: November 20, 2019
                      Time: 11:00 a.m.
                      Place: United States Bankruptcy Court, Central District of California
                                Courtroom "1539"
                                255 E. Temple Street
                               Los Angeles, CA 90012


Contact person for potential bidders (include name, address, telephone, fax and/or email address):

                      Ryan Small
                      Sherwood Partners, Inc.
                      1801 Century Park East, 25th floor
                      Los Angeles, CA 90067
                      Tele: (310) 997-2336
                      Fax: (310) 997-2336
                      Email: Rsmall@shrwood.com




Date: 10/30/2019




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                                       F 6004-2.NOTICE.SALE
Case 2:19-bk-20332-BB   Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59   Desc
                         Main Document    Page 3 of 37




                    EXHIBIT "A"
     Case
     Case2:19-bk-20332-BB
          2:19-bk-20332-BB Doc
                           Doc123
                               90 Filed
                                    Filed10/22/19
                                         10/30/19 Entered
                                                   Entered10/22/19
                                                          10/30/1912:35:57
                                                                   16:50:59 Desc
                                                                            Desc
                            Main
                             MainDocument
                                  Document Page 4 1 of 37
                                                       5


11   RON BENDER (SBN 143364)
     LINDSEY L. SMITH (SBN 265401)
22   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Blvd., Suite 1700
                                                                         FILED & ENTERED
33   Los Angeles, California 90067
     Telephone: (310) 229-1234                                                OCT 22 2019
44   Facsimile: (310) 229-1244
     Email: rb@lnbyb.com, lls@lnbyb.com
55                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
     Attorneys for Chapter 11 Debtor and Debtor in Possession
66                                                                       BY wesley DEPUTY CLERK



77                          UNITED STATES BANKRUPTCYCHANGES
                                                      COURT MADE BY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
88                                LOS ANGELES DIVISION
99
     In re:                                            Case No.: 2:19-bk-20332-BB
10
10
     WEST COAST DISTRIBUTION, INC.,                    Chapter 11 Case
11
11
                   Debtor and Debtor in Possession.    ORDER GRANTING DEBTOR’S
12
12                                                     MOTION TO: (1) APPROVE FORM OF
                                                       ASSET PURCHASE AGREEMENT
13
13                                                     FOR PROSPECTIVE BUYERS TO USE;
14                                                     (2) APPROVE AUCTION SALE
14
                                                       FORMAT, BIDDING PROCEDURES,
15
15                                                     AND BIDDING QUALIFICATION
                                                       REQUIREMENTS; (3) APPROVE
16
16                                                     FORM OF NOTICE TO BE PROVIDED
                                                       TO ALL CREDITORS AND
17
17                                                     INTERESTED PARTIES; AND (4)
18
18                                                     SCHEDULE A COURT HEARING TO
                                                       CONSIDER APPROVAL OF THE SALE
19
19                                                     TO THE HIGHEST BIDDER

20
20                                                     Hearing on Motion:
                                                       Date: October 16, 2019
21
21                                                     Time: 10:00 a.m.
22
22                                                     Place: Same as Below

23
23                                                     Auction Hearing Date, Time and
                                                       Location:
24
24                                                     Date: November 20, 2019
                                                       Time: 11:00 a.m.
25
25                                                     Place: Courtroom 1539
26
26                                                            255 E. Temple Street
                                                              Los Angeles, CA 90012
27
27
28
28


                                                   1
     Case
     Case2:19-bk-20332-BB
          2:19-bk-20332-BB Doc
                           Doc123
                               90 Filed
                                    Filed10/22/19
                                         10/30/19 Entered
                                                   Entered10/22/19
                                                          10/30/1912:35:57
                                                                   16:50:59 Desc
                                                                            Desc
                            Main
                             MainDocument
                                  Document Page 5 2 of 37
                                                       5


11          A hearing was held on October 16, 2019, at 10:00 a.m., at the above-referenced location
22   for the Court to consider the motion (the “Bid Procedures Motion”) filed as Docket Number 64
33
     by West Coast Distribution, Inc., the debtor and debtor in possession in the above-captioned
44
     chapter 11 bankruptcy case (the “Debtor”), for the entry of an order:
55
                    (1)    approving the form of the Asset Purchase Agreement (the “Template
66

77          APA”) between the Debtor and any prospective bidder pertaining to a sale of

88          substantially all of the Debtor’s assets – excluding cash and avoidance causes of action

99          (the “Assets”) to be used by any prospective bidder who seeks to participate in the
10
10
            auction sale of the Assets (“Auction”) as a possible buyer, with each prospective bidder
11
11
            to provide counsel for the Debtor and the Debtor’s sales agent with a black-lined version
12
12
            of the Template APA showing any changes the prospective bidder desires to make;
13
13
14                  (2)    approving the format, bidding procedures, and bidding qualification
14
15
15          requirements relating to the Auction;

16
16                  (3)    approving the form of notice to be provided by the Debtor to its creditors
17
17          and to be provided by the Debtor’s sales agent to prospective bidders; and
18
18
                    (4)    scheduling the Auction and a hearing for the Court to consider approval of
19
19
            the Sale Motion and the sale of the Assets to the highest bidder.
20
20
            The Court, having considered the Bid Procedures Motion, the pleadings filed by the
21
21
22
22   Debtor in support of the Bid Procedures Motion, the responses and objections filed to the Bid

23
23   Procedures Motion, and the statements, arguments, and representations of counsel and parties

24
24   appearing at the hearing on the Bid Procedures Motion, and good cause appearing,
25
25
26
26
27
27
28
28


                                                     7
     Case
     Case2:19-bk-20332-BB
          2:19-bk-20332-BB Doc
                           Doc123
                               90 Filed
                                    Filed10/22/19
                                         10/30/19 Entered
                                                   Entered10/22/19
                                                          10/30/1912:35:57
                                                                   16:50:59 Desc
                                                                            Desc
                            Main
                             MainDocument
                                  Document Page 6 3 of 37
                                                       5


11             HEREBY ORDERS AS FOLLOWS:
22             1.   The Bid Procedures Motion is GRANTED and an Auction is scheduled for
33
     November 20, 2019, commencing at 11:00 a.m., in Courtroom 1539, 255 E. Temple Street,
44
     Los Angeles, California.
55
               2.   Unless ordered by the Court, only qualified bidders that satisfy the requirements
66

77   set forth in this Order shall have the right to participate in the Auction.

88             3.   The revised template asset purchase agreement (the “Template APA”), excluding

99   schedules and exhibits, attached as Exhibit “1” to exhibits filed on October 21, 2019 [Docket
10
10
     No.86], is approved as an initial form of Asset Purchase Agreement between the Debtor and any
11
11
     prospective bidder who seeks to participate in the Auction which includes substantially all of the
12
12
     Assets.
13
13
14             4.   The Debtor shall provide notice of the Auction, in the form attached as Exhibit
14
15
15   “2” to exhibits filed on October 21, 2019 [Docket No.86], to all of the Debtor’s known creditors

16
16   and to all prospective bidders as determined by the Debtor’s sales agent, Sherwood Partners,
17
17   Inc., after consultation with the Debtor, in a manner reasonably designed to expose the Assets to
18
18
     the market.
19
19
               5.   In order to participate in the Auction, a prospective bidder must do each of the
20
20
     following:
21
21
22
22                  i.      Deliver to counsel for the Debtor and to the Debtor’s sales agent,

23
23                          Sherwood Partners, Inc., by 5:00 p.m. PST on November 15, 2019, a

24
24                          black-lined version of the Template APA showing any changes the
25
25                          prospective bidder desires to make, including that each prospective bidder
26
26
                            must include its proposed purchase price in the Template APA (which will
27
27
                            be subject to overbid rights at the Auction).
28
28


                                                        8
     Case
     Case2:19-bk-20332-BB
          2:19-bk-20332-BB Doc
                           Doc123
                               90 Filed
                                    Filed10/22/19
                                         10/30/19 Entered
                                                   Entered10/22/19
                                                          10/30/1912:35:57
                                                                   16:50:59 Desc
                                                                            Desc
                            Main
                             MainDocument
                                  Document Page 7 4 of 37
                                                       5


11              ii.    In addition to any debt that any prospective bidder desires to assume and
22                     any other form of consideration any prospective bidder desires to offer,
33
                       each prospective bidder must agree to pay cash to the Debtor’s estate of at
44
                       least $1,250,000, except for bidders previously authorized by the Court to
55
                       submit credit bids pursuant to section 363(k) of the Bankruptcy Code.
66

77              iii.   Provide counsel for the Debtor with a cash deposit in the amount of

88                     $250,000 by 5:00 p.m. PST on November 15, 2019 that counsel for the

99                     Debtor will hold in a segregated trust account and which deposit will be
10
10
                       non-refundable and forfeited to the Debtor’s estate in the event such
11
11
                       prospective bidder is deemed to be the winning bidder at the Auction but
12
12
                       fails to close its purchase within fifteen (15) business days following the
13
13
14                     date of entry of the Court order approving the asset sale following the
14
15
15                     Auction (the “Sale Order”). It will be the responsibility of the winning

16
16                     bidder at the Auction to provide the evidence necessary to enable the
17
17                     winning bidder to demonstrate adequate assurance of future performance
18
18
                       under any of the Debtor’s executory contracts and unexpired leases that
19
19
                       the winning bidder desires to take an assignment of, but obtaining such
20
20
                       assignment may not be a condition to the winning bidder’s forfeiture of its
21
21
22
22                     deposit if the winning bidder fails to close its purchase within fifteen (15)

23
23                     business days following the date of entry of the Sale Order by the Court.

24
24              iv.    Provide Sherwood Partners, Inc. by 5:00 p.m. PST on November 15, 2019
25
25                     evidence to demonstrate that the prospective bidder has available to it cash
26
26
                       and/or committed financing that would enable the prospective bidder to
27
27
                       have the financial ability to consummate its purchase of the Assets if the
28
28


                                                 9
     Case
     Case2:19-bk-20332-BB
          2:19-bk-20332-BB Doc
                           Doc123
                               90 Filed
                                    Filed10/22/19
                                         10/30/19 Entered
                                                   Entered10/22/19
                                                          10/30/1912:35:57
                                                                   16:50:59 Desc
                                                                            Desc
                            Main
                             MainDocument
                                  Document Page 8 5 of 37
                                                       5


11                        prospective bidder is determined by the Court to be the highest and best
22                        bidder.    Any disagreement between Sherwood Partners, Inc. and the
33
                          prospective bidder over the prospective bidder’s financial qualification
44
                          will be resolved by the Court.
55
                   v.      If more than one qualified bidder appears at the Auction, the bid of the
66

77                        highest bidder as submitted in the bidder’s Template APA shall constitute

88                        the initial bid at the Auction. Sherwood Partners, Inc., working in concert

99                        with the Court, will thereafter conduct the Auction.         The bidding
10
10
                          increments will be $25,000 or higher figures which are wholly divisible by
11
11
                          $25,000.
12
12
            6.     Parties shall comply with the following deadlines:
13
13
14                 i.     The sale motion shall be filed and served not later than October 30, 2019;
14
15
15                 ii.    Any oppositions to the sale motion are due by November 6, 2019;

16
16                 iii.   The motion to authorize credit bidding shall be filed and served not later
17
17   than October 30, 2019 and shall be set for hearing on November 13, 2019 at 11:00 a.m.;
18
18
                   iv.    Any oppositions to the credit bidding motion are due by November 6,
19
19
     2019; and
20
20
                   v.     Any replies to the credit bidding motion are due by November 12, 2019 at
21
21
22
22   12:00 p.m.

23
23                                              ###

24
24        Date: October 22, 2019

25
25
26
26
27
27
28
28


                                                   10
Case 2:19-bk-20332-BB   Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59   Desc
                         Main Document    Page 9 of 37




                    EXHIBIT "B"
      Case 2:19-bk-20332-BB      Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59          Desc
                                  Main Document    Page 10 of 37


 11   RON BENDER (SBN 143364)
      LINDSEY L. SMITH (SBN 265401)
 22   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Blvd., Suite 1700
 33   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
 44   Email: rb@lnbyb.com, lls@lnbyb.com
 55   Attorneys for Chapter 11 Debtor and Debtor in Possession
 66
                             UNITED STATES BANKRUPTCY COURT
 77                           CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION
 88

 99
10
10    In re:                                            Case No.: 2:19-bk-20332-BB
                                                        Chapter 11 Case
11
11    WEST COAST DISTRIBUTION, INC.,
                                                        NOTICE OF HEARING ON DEBTOR’S
12
12                  Debtor and Debtor in Possession.    MOTION     FOR    AN   ORDER:  (1)
                                                        APPROVING SALE OF SUBSTANTIALLY
13
13                                                      ALL OF THE DEBTOR’S ASSETS FREE
                                                        AND CLEAR OF ALL ENCUMBRANCES;
14
14                                                      (2) APPROVING OF THE DEBTOR’S
                                                        ASSUMPTION AND ASSIGNMENT OF
15
15                                                      UNEXPIRED LEASES AND EXECUTORY
                                                        CONTRACTS AND DETERMINING CURE
16
16                                                      AMOUNTS AND APPROVING OF THE
                                                        DEBTOR’S REJECTION OF THOSE
17
17                                                      UNEXPIRED LEASES AND EXECUTORY
18                                                      CONTRACTS       WHICH   ARE   NOT
18
                                                        ASSUMED AND ASSIGNED; (3) WAIVING
19
19                                                      THE 14-DAY STAY PERIODS SET FORTH
                                                        IN BANKRUPTCY RULES 6004(h) AND
20
20                                                      6006(d); AND (4) GRANTING RELATED
                                                        RELIEF
21
21
22
22                                                      Hearing Date, Time and Location:
                                                        Date: November 20, 2019
23
23                                                      Time: 11:00 a.m.
24                                                      Place: Courtroom 1539
24
                                                               255 E. Temple Street
25
25                                                             Los Angeles, CA 90012

26
26
27
27
28
28


                                                    1
      Case 2:19-bk-20332-BB        Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59              Desc
                                    Main Document    Page 11 of 37


 11          PLEASE TAKE NOTICE THAT a hearing will be held on November 20, 2019,

 22   commencing at 11:00 a.m., in the above-referenced Courtroom, for the Court to consider

 33   approval of the motion (the “Motion”) filed by West Coast Distribution, Inc., the debtor and

 44   debtor in possession in the above-captioned chapter 11 bankruptcy case (the “Debtor”), seeking

 55   the entry of an order of the Court approving the Debtor’s sale of substantially all of its assets

 66   (excluding cash, avoidance causes of action and certain other excluded assets) (the “Purchased

 77   Assets”) to the party that submits the highest and best bid for the Purchased Assets (the

 88   “Winning Bidder”) at the auction sale scheduled to be held before the Court on November 20,

 99   2019, at 11:00 a.m. (the “Auction”), in accordance with the terms of the form template asset
10
10    purchase agreement previously approved by the Court (the “Template APA”), subject to any
11
11    changes to the Template APA requested by the Winning Bidder and agreed to by the Debtor and
12
12    approved by the Court. Pursuant to the sale procedures order entered by the Court on October
13
13    22, 2019 as Docket Number 90 (the “Sale Procedures Order”), each prospective bidder who
14
14    desires to participate in the Auction is required to, among other bidding requirements as
15
15    approved by the Court in the Sale Procedures Order, submit their proposed markup of the
16
16    Template APA by November 15, 2019 to the Debtor and to the Debtor’s sales agent, Sherwood
17
17    Partners, Inc. (“Sherwood Partners”).
18
18           By way of the Motion, the Debtor is also seeking the Court’s approval of the Debtor’s
19
19    assumption and assignment to the Winning Bidder of those unexpired leases and executory
20
20    contracts of the Debtor that the Winning Bidder desires to have the Debtor assume and assign to
21
21    the Winning Bidder (defined in the Template APA as the “Assigned Contracts”). A schedule of
22
22    all of the Debtor’s known executory contracts and unexpired leases (the “Contracts and Leases
23
23    Schedule”), along with the Debtor’s belief as to all outstanding cure amounts owing by the
24
24    Debtor, if any, to the counter-party to each such executory contract and unexpired lease (the
25
25    “Cure Amounts”), is attached as Exhibit “G” to the Declaration of Gladys Francisco filed in
26
26    support of the Motion. By way of the Motion, the Debtor is also seeking the Court’s approval of
27
27    the Debtor’s rejection of all of its remaining executory contracts and unexpired leases that the
28
28    Winning Bidder does not desire to have the Debtor assume and assign to the Winning Bidder,


                                                     8
      Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                Desc
                                      Main Document    Page 12 of 37


 11   with such rejection to be effective as of the Closing Date. The Debtor has separately filed a

 22   notice of potential assumption and assignment of all of the Debtor’s known executory contracts

 33   and unexpired leases and served such notice on all of the counter-parties to all of the Debtor’s

 44   known executory contracts and unexpired leases, which notice sets forth the Debtor’s proposed

 55   Cure Amounts and informing the parties of the deadline to object to the proposed Cure Amounts

 66   and the potential assumption and assignment of the party’s executory contract/lease.

 77           PLEASE TAKE FURTHER NOTICE THAT any objection to the Motion or to the

 88   sale of the Purchased Assets as contemplated by the Motion or the Debtor’s assumption and

 99   assignment of the Assigned Contracts to the Winning Bidder must: (a) be in writing; (b) comply
10
10    with the Bankruptcy Rules and the Local Bankruptcy Rules; and (c) be filed with the clerk of
11
11    the Court and served on all the following parties: (i) the Debtor’s counsel - Levene, Neale,
12
12    Bender, Yoo & Brill L.L.P., Attn: Ron Bender (rb@lnbyb.com); and (ii) the U.S. Trustee, Attn:
13
13    Kenneth     G.   Lau,    915    Wilshire    Blvd,       Suite   1850,   Los   Angeles,   CA   90017
14
14    (kenneth.g.lau@usdoj.gov) on or before November 6, 2019.
15
15            PLEASE TAKE FURTHER NOTICE THAT the failure of any party in interest to file
16
16    and serve a timely objection to the Motion may be deemed by the Court to constitute such party’s
17
17    consent to all of the relief requested by the Debtor in the Motion.
18
18            PLEASE TAKE FURTHER NOTICE THAT any party in interest may be able to
19
19    obtain a copy of the Motion and the relevant supportive declarations from the Clerk of the Court or
20
20    by making a written request of counsel to the Debtor.
21
21    Dated: October 30, 2019                         WEST COAST DISTRIBUTION, INC.
22
22                                                    By:    /s/ Ron Bender                     __
23                                                           Ron Bender
23                                                           Lindsey L. Smith
24                                                           LEVENE, NEALE, BENDER,
24                                                           YOO & BRILL L.L.P.
25                                            Attorneys for Chapter 11 Debtor and Debtor in Possession
25
26
26
27
27
28
28


                                                          9
Case 2:19-bk-20332-BB   Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59   Desc
                         Main Document    Page 13 of 37




                    EXHIBIT "C"
Case 2:19-bk-20332-BB                 Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                Desc
                                       Main Document    Page 14 of 37


                                       ASSET PURCHASE AGREEMENT


        This ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of November __,
2019, by and between ______________, Inc., a ________ corporation (“Buyer”), and West Coast
Distribution, Inc., a California corporation (“Seller”). Certain other capitalized terms used in this
Agreement are defined in Exhibit A attached hereto. Buyer and Seller are collectively defined herein
as the “Parties” and singularly as a “Party”.

                                              R E C I T A L S:

        WHEREAS, Seller is engaged in the business of providing premier technology driven supply
chain management, logistics warehousing, fulfillment and 3PL distributions services to clients in the
apparel, retail, and lifestyle industries (the “Business”); and

       WHEREAS, on August 30, 2019 (the “Petition Date”), Seller filed a voluntary petition (the
“Bankruptcy Case”) under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Central District of California, Los Angeles
Division, assigned case no. 2:19-bk-20332-BB (the “Bankruptcy Court”); and

        WHEREAS, Buyer desires to purchase and Seller desires to sell to Buyer the Purchased
Assets, as defined below, subject to the terms and conditions of this Agreement.

                                               AGREEMENT

         NOW, THEREFORE, in consideration of the terms, covenants, and conditions hereinafter set
forth, the Parties agree as follows:

                                                ARTICLE I

                  ASSETS BEING PURCHASED; ASSUMPTION OF LIABILITIES

        1.1     Purchased Assets. Subject to the terms and conditions of this Agreement, Buyer
hereby agrees to purchase from Seller, and Seller hereby agrees to sell, convey, transfer and assign to
Buyer, on the Closing Date (as hereinafter defined), all of Seller’s right, title and interest in and to all
of the assets of Seller used in connection with the Business, other than the Excluded Assets (as
hereinafter defined) (the “Purchased Assets”), free and clear of all Encumbrances pursuant to Section
363 of the Bankruptcy Code. The Purchased Assets shall include, without limitation, the following:

                   (a) All of Seller’s supplies, computers, printers, equipment, furniture, fixtures
   and other similar assets or tangible personal property owned by Seller which are identified in the
   fixed asset schedule attached hereto as Schedule 1.1(a) (collectively, the “Fixed Assets”);

                   (b) All of Seller’s rights, title, interest and benefits under the agreements,
   contracts, licenses, instruments, commitments and understandings, written or oral that are listed
   (or, in the case of oral agreements or understandings, that are described) under the caption
   “Assigned Contracts” in Schedule 1.1(b) attached hereto;




West Coast Asset Purchase Agreement
Case 2:19-bk-20332-BB         Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                     Desc
                               Main Document    Page 15 of 37



                  (c) All advance payments, claims for refunds and deposits, and other prepaid
  items relating to the Purchased Assets or the Assumed Obligations, existing as of the Closing
  Date;

                (d) All of Seller’s accounts or notes receivable related to the Business, all of
  which are identified on Schedule 1.1(d) attached hereto and all schedules, records and other
  documentation related to such accounts or notes receivable;

                 (e) All of Seller’s books and records directly related to, or used in connection
  with, the conduct of the Business or pertaining to the Purchased Assets, regardless of the medium
  on which such information is stored or maintained including, without limitation, all customer and
  employment records, vendor information and contracts, business plans and strategies, financial
  and operational data and reports, and marketing information and materials;

                 (f) To the extent transferable, all of Seller’s licenses, permits or other
  authorizations of governmental or regulatory entities that are required under any laws, rules and
  regulations applicable to or affecting the Business, which are set forth on Schedule 1.1(f);

                  (g) All of Seller’s leased real property, including any leasehold improvements
  thereon, all of which are identified in the real property schedule attached hereto as Schedule
  1.1(g);

                  (h) All of Seller’s inventory, a detailed list of which is set forth on Schedule
  1.1(h);

                  (i) All of Seller’s Intellectual Property Rights and all goodwill associated with
  such Intellectual Property Rights, including, without limitation, (i) the right to use, copy, modify,
  exploit, license, assign, convey and pledge the Intellectual Property Rights, (ii) the right to
  exclude others from using the Intellectual Property Rights, (iii) the right to sue others and collect
  damages for past, present and future infringement of the Intellectual Property Rights, (iv) the right
  to create derivatives of the Intellectual Property and retain full ownership thereof, and (v) the right
  to file and prosecute applications for registration, now pending or hereinafter initiated, to protect
  any rights in the Intellectual Property Rights, a detailed list of which is set forth on Schedule
  1.1(i);

                 (j) All insurance benefits, including rights and proceeds, arising from or relating
  to the Purchased Assets or the Assumed Obligations (as defined herein) prior to the Closing Date;

                 (k) All of Seller’s claims against third parties relating to the Purchased Assets,
  whether choate or inchoate, known or unknown, contingent or non-contingent;

                  (l) Customer lists and contact information, which customers are listed on
  Schedule 1.1(l); and

                  (m) All goodwill associated with the Business and the Purchased Assets.

       1.2     Excluded Assets. Purchaser shall not acquire, and Seller shall retain, all of the
following assets, properties and rights owned by Seller (collectively, the “Excluded Assets”).

                  (a) All contracts and leases of Seller that are not Assigned Contracts;

                                                   2
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                   Desc
                                Main Document    Page 16 of 37



                  (b) Subject to Section 1.1(c) above, all cash and cash equivalents of Seller;

                    (c) The corporate seals, minute books, stock books, tax returns and other similar
  records relating to Seller’s corporate organization, and all employee related or employee benefit
  related files or records other than personnel files of employees hired by Buyer;

                   (d) Except as to the Purchased Assets, all insurance recovery rights of Seller and
  all tax refunds owing to Seller; and

                  (e) All rights to all claims, causes of action, choses in action, rights of recovery
  and rights of set-off (whether choate or inchoate, known or unknown, contingent or non-
  contingent) in favor of Seller, and all avoidance causes of action existing under any of sections
  544-553, inclusive, of the Bankruptcy Code.

         1.3   Assumed Obligations. Buyer hereby agrees to assume and to pay when due all of
the following outstanding obligations of Seller: [Buyer to complete]. Buyer also agrees to assume all
executory obligations arising after the Closing Date under the Assigned Contracts and those
obligations specifically identified on Schedule 1.3 (collectively, the “Assumed Obligations”). The
Assumed Obligations shall include all obligations and liabilities arising out of any default of Seller
under any Assumed Obligation, regardless of when such liability or obligation is asserted.

          1.4     Liabilities Not Being Assumed. Except for the Assumed Obligations, Seller agrees
that Buyer shall not be obligated to assume or perform and is not assuming or performing any
liabilities or obligations of Seller, whether known or unknown, fixed or contingent, certain or
uncertain, and regardless of when such liabilities or obligations may arise or may have arisen or
when they are or were asserted (the “Retained Liabilities”), and Seller shall remain responsible for all
Retained Liabilities, which shall include, without limitation, any and all of the following obligations
or liabilities of Seller:

                 (a) Any pre-bankruptcy compensation or benefits payable to present or past
  employees of Seller arising in connection with their employment by Seller, including, without
  limitation, any liabilities arising under any employee pension or profit-sharing plan or other
  employee benefit plan and any of Seller’s pre-bankruptcy obligations for vacation, holiday or sick
  pay;

                  (b) All pre-bankruptcy federal, state, local, foreign or other taxes;

                 (c) All pre-bankruptcy Encumbrances on any of the Purchased Assets and all
  obligations and liabilities secured thereby that are not Assumed Obligations;

                  (d) All pre-bankruptcy accounts or notes payable obligations for borrowed
  money, all purchase money obligations and any other indebtedness or payment obligations of
  Seller (the “Retained Debt”);

                 (e) Any pre-bankruptcy claims, demands, actions, suits or legal proceedings that
  have been asserted or threatened against Seller, the Business or the Purchased Assets or which
  may be threatened hereafter against the Purchased Assets, the Business or the Buyer that arises in
  any way from or in connection with (i) Seller’s operation of the Business prior to the Petition



                                                   3
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                    Desc
                                Main Document    Page 17 of 37



   Date, or (ii) any other business or non-business activities of Seller conducted prior to the Petition
   Date; and

                   (f) Any pre-bankruptcy obligations under any employment, consulting or non-
   competition agreement to which Seller is a party, whether written or oral, and any liabilities or
   obligations arising out of the termination by Seller of any of its employees in anticipation or as a
   consequence of, or following, consummation of the transactions contemplated hereby.

                                             ARTICLE II

                     PURCHASE PRICE AND BANKRUPTCY MATTERS

        2.1     Purchase Price. As consideration for the sale to Buyer of the Purchased Assets and
the assumption of the Assumed Obligations, the Buyer shall pay Seller a cash payment of
_____________________ Dollars ($_______) by wire transfer of immediately available funds to an
account designated by Seller (the “Purchase Price”). The Purchase Price shall be paid as follows: (i)
a $250,000.00 deposit (the “Deposit”) shall be deposited with counsel for Seller by 5:00 p.m. PST on
November 15, 2019 into a segregated trust account (the “Escrow Account”), and (ii) the
$_________balance shall be wire transferred to counsel for Seller [or such other reputable and well
established escrow company selected by Purchaser] within fifteen (15) business days following the
date of entry of an order approving the sale of the Purchased Assets to Buyer (the “Sale Order”). If
Buyer is determined by the Bankruptcy Court to be the winning bidder at the Auction and Buyer fails
to consummate its purchase within fifteen (15) business days following the date of entry of the Sale
Order (unless Buyer and Seller agree to extend this period), Buyer shall be deemed to have
permanently forfeited the Deposit with Seller as liquidated damages.

        2.2      Allocation of Purchase Price. The Purchase Price shall be allocated among the
Purchased Assets and the Assumed Obligations, in the manner set forth in Exhibit B attached hereto
(the “Purchase Price Allocation”). In the event that Exhibit B is not completed prior to Closing, the
Parties agree to complete the Purchase Price Allocation within thirty (30) days after the Closing.
Each of the Parties, when reporting the transactions consummated hereunder in their respective tax
returns, shall allocate the Purchase Price paid or received, as the case may be, in a manner that is
consistent with the Purchase Price Allocation set forth in Exhibit B hereto. Additionally, each of the
Parties will comply with, and furnish the information required by Section 1060 of the Internal
Revenue Code of 1986, as amended (the “Code”), and any regulations thereunder.

        2.3     Third Party Consents. Notwithstanding anything to the contrary in this Agreement,
this Agreement shall not constitute an agreement to assign or transfer any governmental approval,
instrument, contract, lease, permit or other agreement or arrangement, including the Assigned
Contracts, or any claim, right or benefit arising thereunder or resulting therefrom if an assignment or
transfer or an attempt to make such an assignment or transfer without the consent of a third party
would constitute a breach or violation thereof or affect adversely the rights of the Buyer or the Seller,
thereunder unless such assignment is approved by the Bankruptcy Court; and any transfer or
assignment to the Buyer by Seller, as applicable, of any interest under any such instrument, contract,
lease, permit or other agreement or arrangement that requires the consent of a third party shall be
made subject to such consent being obtained from the contracting party or approval being obtained
from the Bankruptcy Court. In the event that any such consent or approval is not obtained on or prior
to the Closing Date, the Seller shall continue to use all commercially reasonable efforts (without
paying any additional consideration to the other party to such instrument, contract, lease, permit or

                                                   4
Case 2:19-bk-20332-BB         Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                   Desc
                               Main Document    Page 18 of 37



other agreement or arrangement regarding such asset or in connection with obtaining any approval or
consent) to obtain any such approval or consent after the Closing Date as promptly as possible, and
Seller will cooperate with the Buyer in any lawful and reasonable arrangement to provide that the
Buyer shall receive the interest of the Seller in the benefits under any such instrument, contract,
lease, or permit or other agreement or arrangement. However, it shall be the sole responsibility of
Buyer to satisfy the Bankruptcy Code requirements to enable Seller to assume and assign to Buyer
any of the Assigned Contracts, including that it shall be Buyer’s sole responsibility to pay any
required cure amounts to the counter-party to any such Assigned Contracts and to demonstrate
Buyer’s adequate assurance of future performance, as required, with respect to all of the Assigned
Contracts.

       2.4     Bankruptcy Matters.

                  (a) Payment of Cure Costs Under Assigned Contracts. As promptly as
  practicable following the execution of this Agreement, Buyer and Seller shall use commercially
  reasonable efforts to cooperate and determine an estimate of the amounts required to cure all
  defaults under each Assigned Contract so as to permit the assumption and assignment of each such
  Assigned Contract pursuant to Section 365 of the Bankruptcy Code (as ultimately determined by
  the Bankruptcy Court, the “Cure Costs”). In connection with the assignment and assumption of
  the Assigned Contracts, Buyer shall pay all Cure Costs on or before the Closing.

                                           ARTICLE III

                   REPRESENTATIONS AND WARRANTIES OF SELLER

        Subject to the disclosures and exceptions set forth in the disclosure schedules attached hereto
(the “Seller’s Disclosure Schedules”), Seller hereby makes the representations and warranties set
forth hereinafter in this Section 3 to the Buyer:

         3.1     Authority and Binding Effect. Subject to the approval of the Bankruptcy Court,
Seller has the full corporate power and authority to execute and deliver this Agreement and the Bill
of Sale (as hereinafter defined). This Agreement, the Bill of Sale and the consummation by Seller of
its obligations contained herein and therein have been duly authorized by all necessary corporate
actions of Seller and such agreements have been duly executed and delivered by Seller. Subject to
the approval of the Bankruptcy Court, this Agreement is a valid and binding agreement of Seller,
enforceable against Seller in accordance with its terms, and, upon execution and delivery, the Bill of
Sale will be a valid and binding agreement of Seller and shall be enforceable against it in accordance
with its terms. Except for the approval of the Bankruptcy Court, and except for consents that may be
necessary for assignment or Assigned Contracts, it is not necessary for Seller to take any action or to
obtain any approval, consent or release by or from any third person, governmental or other, to enable
Seller to enter into or perform its obligations under this Agreement and the Bill of Sale.

        3.2     Organization and Standing. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of California, and Seller is qualified to do business
in each jurisdiction where such qualification is necessary and where the failure to be so qualified
would have a Material Adverse Effect on Seller. Seller has the requisite corporate power and
authority to conduct its business as now conducted and to own or lease the Purchased Assets, and to
use such Purchased Assets in the conduct of its business.



                                                  5
Case 2:19-bk-20332-BB         Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                   Desc
                               Main Document    Page 19 of 37



       3.3     Condition and Title to Purchased Assets.

                  (a) Purchased Assets. Buyer acknowledges and agrees that it is purchasing, and
  shall take possession of, the Purchased Assets in their “AS IS, WHERE IS” and “WITH ALL
  FAULTS” condition and that it has previously been given the opportunity to conduct, and has
  conducted, such investigations and inspections of the Purchased Assets as it has deemed necessary
  or appropriate for the purposes of this Agreement.

             (b) No Warranties Regarding Purchased Assets. EXCEPT AS EXPRESSLY
  SET FORTH IN THIS AGREEMENT, SELLER MAKES NO REPRESENTATIONS,
  STATEMENTS OR WARRANTIES, EXPRESS OR IMPLIED, OF ANY KIND OR NATURE
  WHATSOEVER CONCERNING THE PURCHASED ASSETS, INCLUDING, WITHOUT
  LIMITATION, ANY WARRANTIES REGARDING THE CONDITION, QUANTITY OR
  QUALITY OF ANY OR ALL OF THE PURCHASED ASSETS OR CONCERNING THE
  PAST, PRESENT OR FUTURE PROFITABILITY OR VIABILITY OF THE BUSINESS, AND
  ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
  PARTICULAR PURPOSE ARE DISCLAIMED HEREBY BY SELLER.

                   (c) Title to and Adequacy of Purchased Assets. Except as disclosed on
Schedule 3.3 hereto, Seller has, and on the Closing Date will convey and transfer to Buyer, good,
complete and marketable title to all of the Purchased Assets, free and clear of all Encumbrances of
any nature whatsoever. Except as set forth on Schedule 3.3, all of the Purchased Assets (excluding
customers) are in the exclusive possession and control of Seller, and Seller has the unencumbered
right to use, and to sell to Buyer in accordance with the terms and provisions of this Agreement, all
of the Purchased Assets without interference from and free of the rights and claims of others.

        3.4      Insurance. Seller has delivered to Buyer true and correct copies of all policies of
fire, general liability, worker’s compensation, errors and omissions, malpractice and other forms of
insurance maintained by or on behalf of Seller in connection with its Business as protection for the
Purchased Assets. All of such policies are now in full force and effect. Seller has not received any
notice of cancellation or material amendment of any such policies. No coverage thereunder is being
disputed; and all material claims thereunder have been filed in a timely fashion.

        3.5      Taxes and Tax Returns. For purposes of this Agreement (a) the term “Tax” or
“Taxes” means any federal, state, local or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code Section 59A), customs duties, capital stock, franchise, profits,
withholding, social security, unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty or addition thereto, whether disputed or not; and (b) the
term “Tax Return” means any return, declaration, report, claim for refund, or information return or
statement (including, without limitation, information returns or reports related to back-up
withholding and any payments to third parties) relating to any Taxes, including any schedule or
attachment thereto, and including any amendment thereof. All Tax Returns required to be filed with
any taxing authority with respect to any taxable period ending on or before the date of this
Agreement, or the Closing Date, as applicable, by or on behalf of Seller, have been or will be filed
when due. All such Tax Returns are or will be true, complete and correct in all material respects. All
Taxes due and payable by Seller have been paid or accrued in the Balance Sheet, except for unpaid
accruable Taxes incurred by Seller in the ordinary course of its business since the date of the Balance

                                                  6
Case 2:19-bk-20332-BB           Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                      Desc
                                 Main Document    Page 20 of 37



Sheet. Buyer shall have no liability or obligation whatsoever, and shall not incur any loss, expense
or cost, and none of the Purchased Assets, or any assets of Buyer, shall be subjected to any
Encumbrance, by reason of any Taxes arising out of (x) Seller’s Business as conducted by Seller
prior to the consummation of the sale hereunder of the Purchased Assets to Buyer, or (y) any other
operations or activities of Seller whether conducted prior to the date hereof or hereafter. Seller
further represents and warrants that it is relying solely on its own accountants and advisors for advice
as to the tax consequences to it of the transactions contemplated hereby. Buyer shall be responsible
for and obligated to pay all Taxes arising under or resulting from the sale of the Purchased Assets to
Buyer.

        3.6     No Broker. Other than Sherwood Partners which is serving as Seller’s sales agent,
Seller has not retained or used the services of an agent, finder or broker in connection with the
transactions contemplated by this Agreement. Seller shall pay, and shall indemnify, hold harmless
and defend Buyer from and against, all commissions, finder’s and other fees and expenses charged or
asserted by any agent, finder or broker, by reason of any such retention or use of the services of any
such agent, finder or broker by Seller.

        3.7     Representations and Warranties of Seller. The representations and warranties of
Seller contained herein do not contain any statement of a material fact that was untrue when made or
omits any information necessary to make any such statement contained therein, in light of the
circumstances under which such statement was made, not misleading. The copies of all documents
furnished by Seller to Buyer pursuant to the terms of this Agreement are complete and accurate
copies of the original documents.


                                              ARTICLE IV

                     REPRESENTATIONS AND WARRANTIES OF BUYER

          The Buyer hereby makes the representations and warranties set forth in this Section 4 to
Seller:

        4.1      Authority and Binding Effect. Buyer has the full corporate power and authority to
execute and deliver this Agreement and the Bill of Sale (as hereinafter defined). This Agreement and
the Bill of Sale and the consummation by Buyer of its obligations contained herein and therein have
been duly authorized by all necessary corporate actions of Buyer and such agreements have been
duly executed and delivered by Buyer. This Agreement is a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, and, upon execution and delivery, the Bill of
Sale will be valid and binding agreements of Buyer and shall be enforceable against it in accordance
with their terms, except as enforceability of the obligations of Buyer under this Agreement and the
Bill of Sale may be limited by (i) bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) general principles of equity relating to the availability of equitable
remedies (whether such agreements are sought to be enforced in a proceeding at law or a proceeding
in equity). Except for the consent of certain debt holders of Buyer, it is not necessary for Buyer to
take any action or to obtain any approval, consent or release by or from any third person,
governmental or other, to enable Buyer to enter into or perform its obligations under this Agreement
and the Bill of Sale.




                                                     7
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                   Desc
                                Main Document    Page 21 of 37



        4.2    Organization and Standing. Buyer is a corporation duly organized and validly
existing under and is in good standing under the laws of the State of _______. Buyer has requisite
corporate power to own and operate its properties and assets, and to carry on its business as presently
conducted. Buyer is duly qualified to do business and is in good standing in each jurisdiction in
which the character of the business conducted by it or the location of the properties owned or leased
by it make such qualification necessary, except for jurisdictions in which the failure to so qualify
would not have a Material Adverse Effect on Buyer.

         4.3    Compliance with Other Instruments. The execution and delivery of this
Agreement, the Bill of Sale and all other agreements to be entered into in connection herewith and
the consummation of the transactions contemplated hereby and thereby will not conflict with or
result in any violation of any law, rule, regulation, judgment, order, decree or ordinance applicable to
Buyer or its properties or assets, or conflict with or result in any breach or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit, under (i) any provision of the
Certificate of Incorporation or bylaws of Buyer; or (ii) any material agreement, contract, note,
mortgage, indenture, lease, instrument, permit, concession, franchise or license or any writ, order or
decree to which Buyer is a party or by which Buyer or any of its property is bound and which would
have a Material Adverse Effect on Buyer.

        4.4     Governmental Consent, etc. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental entity is required by or with respect to
Buyer in connection with the execution and delivery of this Agreement or the consummation by
Buyer of the transactions contemplated hereby, except for such consents, approvals, orders,
authorizations, registrations, declarations and filings which if not obtained or made would not have a
Material Adverse Effect on Buyer.

        4.5      No Broker. Buyer has not retained or used the services of an agent, finder or broker
in connection with the transactions contemplated by this Agreement. Buyer shall pay, and shall
indemnify, hold harmless and defend Seller from and against, all commissions, finder’s and other
fees and expenses charged or asserted by any agent, finder or broker, by reason of any such retention
or use of the services of any such agent, finder or broker by Buyer.

        4.6    Investigation. Buyer acknowledges and affirms that it has completed its own
independent investigation, analysis and evaluation of the Purchased Assets, that it has made all such
reviews and inspections of the Purchased Assets as it deems necessary and appropriate, and that in
making its decision to enter into this Agreement, it has relied on its own investigation, analysis, and
evaluation with respect to all matters without reliance upon any express or implied representations or
warranties other than those expressly set forth in this Agreement, as to which it has relied.

        4.7     Funding. Buyer has all funding available to it to enable it to consummate its
purchase of the Purchased Assets and to pay all of the other obligations of Buyer under this
Agreement. Buyer’s entry into this Agreement and ability to perform under this Agreement is
therefore not subject to any financing contingency.

       4.8     Representations and Warranties of Buyer. The representations and warranties of
Buyer contained herein do not contain any statement of a material fact that was untrue when made or
omits any information necessary to make any such statement contained therein, in light of the
circumstances under which such statement was made, not misleading. The copies of all documents

                                                   8
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                     Desc
                                Main Document    Page 22 of 37



furnished by Buyer to Seller pursuant to the terms of this Agreement are complete and accurate
copies of the original documents.

                                             ARTICLE V

                     CONDUCT OF BUSINESS PENDING THE CLOSING

        Between the date hereof and the Closing, and except as otherwise consented to by Buyer in
writing, Seller covenants as follows:

        5.1      Access. Seller shall give to Buyer and its representatives, from and after the date of
execution of this Agreement, access during normal business hours to the premises, employees, agents
and consultants of Seller, and such copies of Seller’s books and records, contracts and leases and
other documentation, so as to enable Buyer to inspect and evaluate all aspects of the Business and
operations, assets, operating results, financial condition, capitalization, ownership, and legal affairs
relating to Seller’s Business. Buyer agrees to conduct its review, and to cause its representatives to
conduct their review, in a manner designed to minimize any disruption of Seller’s business. Buyer
will hold any confidential information obtained pursuant to this Section 5.1 in accordance with the
confidentiality provisions of any non-disclosure agreement (“NDA”) entered into between the Buyer
and Seller.

        5.2     Conduct of Seller’s Business. From the date of this Agreement and until the
Closing or termination of this Agreement, whichever first occurs, Seller shall operate and conduct its
business diligently and only in the ordinary course, consistent with past practices and not make any
material change in its methods of accounting, management, marketing or operations. In furtherance
thereof, unless Buyer’s prior consent to do otherwise is obtained (which consent shall not be
unreasonably withheld or delayed), Seller shall:

                   (a) Organization. Use its good faith efforts to preserve intact its organization
   and use its reasonable efforts to retain all of its employees involved in its business and the services
   of all vendors, suppliers, agents and consultants to Seller, commensurate with the requirements of
   its Business;

                   (b) Insurance. Maintain insurance, including liability and errors and omissions
   insurance, consistent with past practices and, not take any action to terminate or modify, or permit
   the lapse or termination of, the present insurance policies and coverages of Seller;

                   (c) Lawsuits, Claims.

                          (i)     Promptly notify Buyer of any post-bankruptcy lawsuit or other post-
bankruptcy legal proceeding that is commenced, or that is threatened, in writing, against Seller and
that (a) relates to or arises out of Seller’s Business and, if adversely determined against Seller, could
be expected to have a Material Adverse Effect on Seller, or (b) relates to any of the Purchased Assets
or any of the transactions contemplated by this Agreement; and

                        (ii)   Not release, settle, compromise or relinquish any claims, causes of
action or rights involving more than $10,000 individually or $25,000 in the aggregate which Seller
may have against any other persons relating to the Purchased Assets, including, without limitation,
claims or rights to reimbursement or payment for services rendered by Seller;


                                                    9
Case 2:19-bk-20332-BB        Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                   Desc
                              Main Document    Page 23 of 37



                  (d) Certain Changes. Not encumber or place any liens or security interests on
  any of the Purchased Assets post-bankruptcy, other than (i) liens or security interests in existence
  on the date hereof, (ii) statutory liens to secure taxes that are not yet due and payable, and
  (iii) purchase money security interests in connection with the acquisition of equipment in the
  ordinary course of Seller’s Business consistent with past practices;

                  (e) Condition of Assets. Maintain in good working order and condition,
  ordinary wear and tear excepted, all of the Purchased Assets and not transfer or dispose of, by
  license or otherwise, any of the Purchased Assets, other than in the ordinary course of Seller’s
  Business consistent with past practices;

                  (f) Agreements.

                       (i)    Observe and perform all of its obligations under the Assigned
Contracts;

                      (ii)   Except as required by any existing contracts or agreements, not enter
into any new agreement that would constitute an Assigned Contract or amend, cancel or terminate
any Assigned Contract between the time of the Auction and the Closing;

                       (iii)  Promptly notify Buyer in writing of the occurrence of any breach or
default of any Assigned Contract; and

                        (iv)   Not encourage or incentivize any employee involved in Seller’s
Business to leave their current position or alter their responsibilities with Seller or increase the
compensation, incentive arrangements or other benefits of any employee other than in the ordinary
course of Seller’s Business consistent with past practices;

                  (g) Consents; Compliance with Laws to the Extent Related to Seller’s
  Business.

                       (i)     Use reasonable efforts to obtain all consents to assignments of
governmental authorities which are customers of the Business, and maintain all other licenses,
permits and franchises and rights to operate Seller’s Business granted by, governmental authorities;

                       (ii)   Not take any action which would be expected to result in a violation
of or in the noncompliance with any laws or regulations applicable to Seller’s Business; and

                    (iii)   Cooperate with Buyer and render to Buyer such assistance as Buyer
may reasonably request, at Buyer’s sole expense, in obtaining such governmental consents and
approvals;

                   (h) Taxes. Pay, when due, and prior to the imposition or assessment of any
  interest, penalties or liens by reason of the nonpayment of, all post-bankruptcy Taxes (as defined
  in Section 3.13 hereof), due or assessed against it, except for any Taxes being contested in good
  faith and for which reserves have been established by Seller; and

                  (i) Representations and Warranties. Not take any action that would make any
  representation and warranty of Seller inaccurate as of the Closing Date.


                                                 10
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                    Desc
                                Main Document    Page 24 of 37



         5.3    Notification of Certain Matters. Seller shall give prompt notice to Buyer of (i) the
occurrence or non-occurrence, to Seller’s Knowledge, of any event the occurrence or non-occurrence
of which would cause any representation or warranty of Seller contained in this Agreement to be
untrue or inaccurate in any material respect at or prior to the Closing Date and (ii) any failure to
comply with or satisfy any covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this Section 5.3 shall not
limit or otherwise affect the remedies available hereunder to Buyer.

                                            ARTICLE VI

                          OBLIGATIONS SURVIVING THE CLOSING

        6.1     Further Assurances. Each Party shall execute and deliver after the date hereof such
instruments and take such other actions as the other Party may reasonably request in order to carry
out the intent of this Agreement or to better evidence or effectuate the transactions contemplated
herein.

        6.2    Expenses. Each Party shall pay all of its respective costs and expenses incurred or to
be incurred by it in negotiating and preparing this Agreement and in carrying out and closing the
transactions contemplated by this Agreement whether or not this Agreement or the transactions
contemplated hereby are ever consummated.

        6.3      Taxes. Buyer shall pay all Taxes of any kind or nature arising from the sale and
transfer of the Purchased Assets to the Buyer. Seller shall pay all Taxes of any kind or nature arising
from; (i) the conduct or operation of its business up to the Closing Date and the conduct or operation
by Seller, prior to or after the Closing Date. If any Taxes required under this Section 6.3 to be borne
by Seller are assessed against the Buyer or any of the Purchased Assets, the Buyer shall notify Seller
in writing promptly thereafter and Seller shall be entitled to contest, in good faith, such assessment or
charge so long as such assessment does not materially adversely affect the Buyer or the Purchased
Assets or the Buyer’s business. Notwithstanding the foregoing, the Buyer may (but shall not be
obligated to) pay any such Taxes assessed against it, its business or any of the Purchased Assets, but
which are payable by Seller pursuant hereto, if the Buyer’s failure to do so, in the reasonable
judgment of the Buyer, could result in the immediate imposition of an Encumbrance on any of the
Purchased Assets or any other assets of the Buyer or if Seller fails to contest such assessment or
charge diligently and in good faith.

                                            ARTICLE VII

                  SURVIVAL OF REPRESENTATIONS AND WARRANTIES

         All of the respective representations and warranties of Seller and the Buyer set forth in this
Agreement or in any of such Party’s disclosure schedules, or in any certificates delivered by such
Party on the Closing Date shall survive the consummation of the transactions contemplated hereby
for one year. The covenants of any Party hereto that cannot be or are not fully performed by such
Party on or prior to the Closing Date shall survive until they are otherwise terminated pursuant to
their terms or fully performed.




                                                   11
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                     Desc
                                Main Document    Page 25 of 37



                                            ARTICLE VIII

              CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

        The obligation of Buyer to consummate its purchase of the Purchased Assets from Seller is
subject to the fulfillment, or the waiver by Buyer, at or prior to the Closing, of each of the following
conditions precedent:

        8.1     Representations and Warranties. The representations and warranties made by
Seller in this Agreement shall be true and correct in all material respects, unless modified by
materiality in the representation or warranty, in which case they shall be true and correct in all
respects, on the date hereof and at and as of the Closing Date, with the same force and effect as if
made again at and as of that time.

         8.2     Absence of Material Litigation. There shall be (a) no pending or overtly threatened
litigation (other than litigation which is determined by the parties in good faith, after consulting their
respective attorneys, to be without legal or factual substance or merit), whether brought against Seller
or Buyer, that seeks to enjoin the consummation of any of the transactions contemplated by this
Agreement, (b) no order that has been issued by any court or governmental agency having
jurisdiction that restrains or prohibits the consummation of the purchase and sale of the Purchased
Assets hereunder and no proceedings pending which are reasonably likely to result in the issuance of
such an order; and (c) no pending or overtly threatened litigation, which has had or is reasonably
expected to have a Material Adverse Effect on Seller.

        8.3     Performance of Obligations. Seller shall have performed and complied, in all
material respects, with all of the covenants required by this Agreement to have been performed prior
to the Closing.

        8.4      Delivery of Additional Instruments. On the Closing Date, Seller shall deliver, or
cause to be delivered to Buyer, the following documents and instruments, in form and substance
satisfactory to Buyer and its counsel, unless waived in writing by Buyer:

                  (a) The Bill of Sale and Assumption Agreement in substantially the form of
   Exhibit C hereto, duly executed by Seller (the “Bill of Sale”);

                  (b) Evidence of the receipt of all third-party consents necessary to enable Seller
   to consummate the transactions contemplated herein, which consents are identified on Schedule
   8.5 except to the extent the Bankruptcy Court enters an order approving of Seller’s assumption
   and assignment to Buyer of the Assigned Contracts; and

                  (c) Such other documents and instruments as Buyer or Buyer’s counsel may
   reasonably request so as better to evidence or effectuate the transactions contemplated hereby.

        8.5     Sale Order. The Bankruptcy Court shall have entered the Sale Order in form
reasonably acceptable to Buyer, approving the sale or sale of the Purchased Assets on the terms
specified in this Agreement. The Sale Order shall provide that, among other things, the Purchased
Assets are sold free and clear of Encumbrances; Buyer shall not be subject to successor liability on
account of its purchase of the Purchased Assets; and the Sale Order shall not have been reversed,
stayed, modified or amended in any manner materially adverse to Buyer.


                                                   12
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                     Desc
                                Main Document    Page 26 of 37



                                             ARTICLE IX

                CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

        The obligation of Seller to consummate the sale of the Purchased Assets to Buyer is subject
to the fulfillment, or the waiver by Seller, at or prior to the Closing, of each of the following
conditions precedent:

        9.1     Representations and Warranties. The representations and warranties made by
Buyer in this Agreement shall be true and correct in all material respects, unless modified by
materiality in the representation or warranty, in which case they shall be true and correct in all
respects, on the date hereof and at and as of the Closing Date, with the same force and effect as if
made again at and as of that time.

         9.2     Absence of Material Litigation. There shall be (a) no pending or overtly threatened
litigation (other than litigation which is determined by the parties in good faith, after consulting their
respective attorneys, to be without legal or factual substance or merit), whether brought against Seller
or Buyer that seeks to enjoin the consummation of any of the transactions contemplated by this
Agreement, (b) no order that has been issued by any court or governmental agency having
jurisdiction that restrains or prohibits the consummation of the purchase and sale of the Purchased
Assets hereunder or any proceedings pending which are reasonably likely to result in the issuance of
such an order, and (c) no pending or overtly threatened litigation which has had or is reasonably
expected to have a Material Adverse Effect on Buyer.

        9.3      Performance of Obligations. Buyer shall have performed and complied in all
material respects with all of its covenants required by this Agreement to have been performed by it at
or prior to the Closing.

        9.4      Certificates. Seller shall have received from Buyer a certificate executed by an
executive officer of Buyer, dated as of the Closing Date and reasonably satisfactory in form and
substance to Seller, certifying that (i) each of the representations and warranties of Buyer contained
herein is true and correct as set forth in Section 9.1 on and as of the Closing Date, and (ii) Buyer has
performed and complied, with all of its covenants required to have been performed or complied, with
by it pursuant hereto on or prior to the Closing Date.

        9.5      Delivery of Additional Instruments. On the Closing Date, Buyer shall deliver, or
cause to be delivered to Seller, the following documents and instruments, in form and substance
satisfactory to Seller and its counsel, unless waived in writing by Seller:

                   (a) The Bill of Sale duly executed by Buyer;

                  (b) Such other documents and instruments as Seller or Seller’s counsel may
   reasonably request so as better to evidence or effectuate the transactions contemplated hereby; and

                  (c) A legal opinion of Buyer’s counsel reasonably satisfactory in form and
   substance to Seller.

      9.6      Delivery of Consideration. At the Closing the Buyer shall deliver to Seller a cash
payment in the amount of the Purchase Price, wired into the Escrow Account.


                                                   13
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                    Desc
                                Main Document    Page 27 of 37



                                             ARTICLE X

                                           THE CLOSING

        The consummation of the transactions contemplated hereby (the “Closing”) shall take place
at the offices of Levene, Neale, Bender, Yoo & Brill L.L.P. or at such other place as the parties may
agree and shall occur on a date which is no later than fifteen (15) business days after entry by the
Bankruptcy Court of the Sale Order, or at such later date and time upon which the Buyer and Seller
agree, subject to the satisfaction or waiver of the closing conditions set forth in Section 8 and Section
9 above (the “Closing Date”).

        10.1 Closing Deliveries of Seller. At the Closing, Seller shall deliver, or cause to be
delivered to Buyer, the documents and instruments set forth in Section 8 above, in form and
substance reasonably satisfactory to Buyer and its counsel.

        10.2 Closing Deliveries of Buyer. At the Closing, Buyer shall deliver, or cause to be
delivered, the Purchase Price to Seller and the documents and instruments set forth in Section 9
above, in form and substance reasonably satisfactory to Seller and its counsel.

                                            ARTICLE XI

                                          TERMINATION

        11.1 Termination. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be terminated at any time prior to the Closing Date:

                   (a) by mutual written agreement of Buyer and Seller;

                  (b) by Buyer if there has been a material breach by Seller of its representations,
   warranties or covenants set forth herein or if any condition to the obligation of Buyer under this
   Agreement to be complied with or performed by Seller at or before the Closing shall not have
   been complied with or performed at the time required for such compliance or performance and
   such noncompliance or nonperformance shall not have been waived by Buyer;

                  (c) by either Buyer or Seller if any judgment, injunction, order or decree of a
   court or other governmental entity of competent jurisdiction enjoining Buyer or Seller from
   consummating the transactions contemplated by this Agreement shall have been entered; or

                  (d) by Seller if there has been a material breach by Buyer of its representations,
   warranties or covenants set forth herein or if any condition to the obligation of Seller under this
   Agreement to be complied with or performed by Buyer at or before the Closing shall not have
   been complied with or performed at the time required for such compliance or performance and
   such noncompliance or nonperformance shall not have been waived by Seller;




                                                   14
Case 2:19-bk-20332-BB         Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                  Desc
                               Main Document    Page 28 of 37



        11.2 Procedure Upon Termination. In the event of termination of this Agreement by the
Buyer or Seller or by both the Buyer and Seller pursuant to Section 11.1 hereof, the transactions
contemplated herein shall be abandoned without further action by the Buyer or Seller. In addition, if
this Agreement is terminated as provided herein:

                  (a) Each Party will redeliver all documents, workpapers and other material of any
  other party relating to the transactions contemplated hereby, whether so obtained before or after
  the execution hereof, to the party furnishing the same.

                  (b) All information of a confidential nature received by any party hereto with
  respect to the business of any other party (other than information which is a matter of public
  knowledge or which has heretofore been or is hereafter published in any publication for public
  distribution or filed as public information with any governmental authority) shall continue to be
  subject to any NDA between Buyer and Seller.

                  (c) Upon any termination of this Agreement pursuant to this Section 11, the
  respective obligations of the Parties under this Agreement shall terminate and no Party shall have
  any liability whatsoever to any other Party by reason of such termination, irrespective of the cause
  of such termination, except as set forth in this Section.

       11.3    Forfeiture of Deposit as Liquidated Damages.

        As indicated in Section 2.1 above, if Buyer is determined by the Bankruptcy Court to be the
winning bidder at the Auction and Buyer fails to consummate its purchase within fifteen (15)
business days following the date of entry of the Sale Order (unless Buyer and Seller agree to extend
this period), Buyer shall be deemed to have permanently forfeited the Deposit with Seller as
liquidated damages.

                                          ARTICLE XII

                                       MISCELLANEOUS

        12.1 Assignment. Neither Seller nor Buyer may assign this Agreement, or assign its
rights or delegate its duties hereunder, without the prior written consent of the other Party. This
Agreement will be binding upon, inure to the benefit of, and be enforceable by the Parties and their
respective successors and assigns.

       12.2 Severability. Any provision of this Agreement which is illegal, invalid or
unenforceable shall be ineffective to the extent of such illegality, invalidity or unenforceability,
without affecting in any way the remaining provisions hereof.

        12.3 Governing Law. This Agreement shall be governed by and construed in accordance
with the Bankruptcy Code, to the extent applicable, and, where state law is implicated, the internal
laws of the state of California, without giving effect to any principles of conflicts of law. Without
limiting any Party’s right to appeal any Order of the Bankruptcy Court, the Parties agree that if any
dispute arises out of or in connection with this Agreement or any of the documents executed
hereunder or in connection herewith, the Bankruptcy Court shall have exclusive personal and subject
matter jurisdiction and shall be the exclusive venue to resolve any and all disputes relating to this
Agreement. The Bankruptcy Court shall have sole jurisdiction over such matters and the parties


                                                 15
Case 2:19-bk-20332-BB          Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                    Desc
                                Main Document    Page 29 of 37



affected thereby, and Buyer and Seller each hereby consent and submit to such jurisdiction; provided,
however, that if the Bankruptcy Case has closed and cannot be reopened, the Parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the United States District
Court for the district in which the Bankruptcy Court is located and any appellate court thereof, for the
resolution of any such claim or dispute. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have to the laying of
venue of any such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the Parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other manner provided by
law. In the event any such action, suit or proceeding is commenced, the Parties hereby agree and
consent that service of process may be made, and personal jurisdiction over any Party hereto in any
such action, suit or proceeding may be obtained, by service of a copy of the summons, complaint and
other pleadings required to commence such action, suit or proceeding upon the Party at the address of
such Party set forth in Section 12.8 hereof, unless another address has been designated by such Party
in a notice given to the other Party in accordance with the provisions of Section 12.8 hereof.

        12.4 Entire Agreement; Amendment. This Agreement and the Exhibits and Schedules
hereto, and each additional agreement and document to be executed and delivered pursuant hereto,
constitute all of the agreements of the Parties with respect to, and supersede all prior agreements and
understandings relating to the subject matter of, this Agreement or the transactions contemplated by
this Agreement. This Agreement may not be modified or amended except by a written instrument
specifically referring to this Agreement signed by the Parties.

        12.5 Waiver. No waiver by one Party of the other Party’s obligations, or of any breach or
default hereunder by any other Party, shall be valid or effective, unless such waiver is set forth in
writing and is signed by the Party giving such waiver; and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature or any other breach or default by
such other Party.

        12.6 Interpretation; Headings. This Agreement is the result of arms’-length negotiations
between the Parties and no provision hereof, because of any ambiguity found to be contained therein
or otherwise, shall be construed against a Party by reason of the fact that such Party or its legal
counsel was the draftsman of that provision. The section, subsection and any paragraph headings
contained herein are for the purpose of convenience only and are not intended to define or limit or
affect, and shall not be considered in connection with, the interpretation of any of the terms or
provisions of this Agreement.

        12.7 Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when counterparts have been signed by each of
the Parties and delivered by facsimile or other means to the other Party.

        12.8 Notices. Any notice shall be in writing and shall be deemed to have been duly given
or made when personally delivered, sent by facsimile or when mailed by registered or certified mail,
postage prepaid, return receipt requested, addressed or directed as follows, or as may be furnished
hereafter by notice, in writing, to the other Party on at least three (3) business days’ prior notice, to
the following parties. Any Party may from time to time, by written notice to the other Party,
designate a different address, which shall be substituted for the one specified below:



                                                   16
Case 2:19-bk-20332-BB         Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                  Desc
                               Main Document    Page 30 of 37



       If to Seller:

               West Coast Distribution, Inc.
               2602 E. 37th Street
               Vernon, California 90058
               Attn: President
               Fax: (___) ___-____

       with a copy to (which shall not constitute notice) given in a like manner to:

               Ron Bender, Esq.
               Lindsey L. Smith, Esq.
               LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
               10250 Constellation Blvd., Suite 1700
               Los Angeles, California 90067
               Email: rb@lnbyb.com/lls@lnbyb.com
               Fax: (310) 229-1244

       If to Buyer, to:

               _________________________
               _________________________
               _________________________
               Attn: President
               Fax: (___) ___-____

       with a copy to (which shall not constitute notice) given in a like manner to:


               _______________________
               _______________________
               _______________________
               Attn: __________________
               Fax: (___) ___-____

        12.9 Public Announcements.              Neither Seller or Buyer will make any public
announcements concerning matters set forth in this Agreement or the negotiation thereof without the
prior written consent of the other Party unless such disclosure is required by law or court order. Any
such disclosure shall be provided for review to the other Party in advance of public release to the
extent reasonably practical.

        12.10 Attorneys Fees. If any action or proceeding relating to this Agreement or the
enforcement of any provision of this Agreement is brought by a Party against any other Party, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees, costs and disbursements (in
addition to any other relief to which the prevailing Party may be entitled).



                           [SIGNATURES ON FOLLOWING PAGE]

                                                 17
Case 2:19-bk-20332-BB     Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59         Desc
                           Main Document    Page 31 of 37



       IN WITNESS WHEREOF, each of Seller and Buyer has caused a duly authorized
representative to execute this Asset Purchase Agreement on the date first written above.



                                        BUYER:

                                        ___________________,
                                        a ________ corporation

                                        By:

                                        Name: ___________________
                                        Title: ___________________



                                        SELLER:

                                        West Coast Distribution, Inc.
                                        a California corporation

                                        By:

                                        Name: _______________
                                        Title: _______________




                                          18
Case 2:19-bk-20332-BB        Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59          Desc
                              Main Document    Page 32 of 37



                                           SCHEDULES
Schedule 1.1(a)       Fixed Assets
Schedule 1.1(b)       Assigned Contracts
Schedule 1.1(d)       Accounts and Notes Receivable
Schedule 1.1(f)       Licenses and Permits
Schedule 1.1(g)       Leased Real Property
Schedule 1.1(h)       Inventory
Schedule 1.1(i)       Intellectual Property Rights
Schedule 1.1(l)       Customer Lists
Schedule 1.2          Excluded Assets
Schedule 1.3          Assumed Obligations
Schedule 3.3          Exceptions to Purchased Assets Sold Free/Clear of Encumbrances
Schedule 8.5          Third Party Consents


                                            EXHIBITS


Exhibit A      Definitions

Exhibit B      Purchase Price Allocation

Exhibit C      Form of Bill of Sale and Assumption Agreement
Case 2:19-bk-20332-BB           Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                     Desc
                                 Main Document    Page 33 of 37




                                              EXHIBIT A

                                               Definitions


        For the purposes of this Agreement, unless the context otherwise requires, the following
terms shall have the respective meanings set forth below and grammatical variations of such terms
shall have corresponding meanings:


       “Auction” means the auction sale to be held at the Bankruptcy Court at the date and time
determined by the Bankruptcy Court.


          “Encumbrance” means any encumbrance, lien, charge, hypothecation, pledge, mortgage,
title retention agreement, security interest of any nature, restriction (other than restriction on transfer
with respect to the Assigned Contracts), condition or any adverse interest of any nature, claim,
exception, right of set-off, reservation, easement, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege, restriction, condition or any adverse
interest of any nature, or any contract to create any of the foregoing.

        “Intellectual Property Rights” means, collectively, all (i) U.S. and foreign, whether
registered or unregistered, patents, trademarks, trade names, trade dress, service marks, copyrights,
and applications therefor, (ii) computer software programs or applications (in both source code and
object code form), (iii) industrial models, inventions, invention disclosures, author’s rights, designs,
utility models, inventor rights, schematics, technology, (iv) trade secrets, know-how, and other
tangible information or material, and (v) confidential information and any other proprietary data or
information of any nature or form.

       “Knowledge” of a party shall mean the actual knowledge of any executive officer and the
knowledge that a reasonable person in such capacity would have obtained in the conduct of his or her
business under the same circumstances of service.

         “Material Adverse Effect on Seller” and “Material Adverse Effect on its Business” shall
both mean a circumstance, state of facts, event, consequence or result that materially and adversely
affects, or could reasonably be expected to affect materially and adversely the Purchased Assets or
the business operations, or condition (financial or otherwise) of Seller’s Business or the ability of
Seller to consummate the transactions which it is required to consummate hereunder.

         “Material Adverse Effect on Buyer” and “Material Adverse Effect on its Business” shall
mean a circumstance, state of facts, event, consequence or result that materially and adversely
affects, or could reasonably be expected to affect materially and adversely business or the financial
condition or operating results of Buyer or the ability of Buyer to consummate the transactions which
it is required to consummate hereunder.




                                                   A-1
Case 2:19-bk-20332-BB   Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59   Desc
                         Main Document    Page 34 of 37




                                   EXHIBIT B

                             Purchase Price Allocation




                                       B-1
Case 2:19-bk-20332-BB                 Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59   Desc
                                       Main Document    Page 35 of 37



                                                EXHIBIT C

                                Form of Bill of Sale and Assumption Agreement




West Coast Asset Purchase Agreement
        Case 2:19-bk-20332-BB                     Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                                      Desc
                                                   Main Document    Page 36 of 37




                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 10250
Constellation Boulevard, Suite 1700, Los Angeles, CA 90017.

 A true and correct copy of the foregoing document entitled NOTICE OF SALE OF ESTATE PROPERTY will be served
 or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
 stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
       Ron Bender rb@lnbyb.com
       Beth Gaschen bgaschen@wgllp.com,
        kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       David M Goodrich dgoodrich@wgllp.com, vrosales@wgllp.com;kadele@wgllp.com
       Deb Harris deb_harris@karney.net, deb.har3@outlook.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey A Krieger jkrieger@ggfirm.com,
        kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
       Kenneth G Lau kenneth.g.lau@usdoj.gov
       Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
       Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
       Catherine Schlomann Robertson crobertson@pahl-mccay.com, mle@pahl-mccay.com
       Ariella T Simonds asimonds@ktbslaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Marcus Tompkins mtompkins@ygalaw.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On October 30, 2019, I will serve the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 30, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-20332-BB                     Doc 123 Filed 10/30/19 Entered 10/30/19 16:50:59                                      Desc
                                                   Main Document    Page 37 of 37



SERVED BY PERSONAL DELIVERY
The Hon. Sheri Bluebond
United States Bankruptcy Court
255 E. Temple Street, Suite 1534 / Courtroom 1539
Los Angeles, CA 90012

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2019               Lourdes Cruz                                                    /s/ Lourdes Cruz
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
